Citation Nr: 1116673	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-28 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.  

2.  Entitlement to service connection for a chronic skin disorder.  

3.  Entitlement to service connection for a bilateral foot disorder.  

4.  Entitlement to an initial compensable rating for a left cheek scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to October 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue concerning entitlement to service connection for a respiratory disorder is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence does not show a chronic skin disorder related to the Veteran's military service.  

2.  The medical evidence does not show a bilateral foot disorder related to the Veteran's military service.  

3.  The Veteran's left cheek scar is 2 centimeters x 0.1 centimeter, barely visible, and asymptomatic, without keloid changes, inflammation, or induration of the skin in the scar or in the area around the scar.  


CONCLUSIONS OF LAW

1.  A chronic skin disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  A bilateral foot disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The criteria for an initial compensable rating for a left cheek scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, RO letters dated in February 2006 and March 2006 satisfied the duty to notify provisions.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).  

The Veteran served in the Army from September 1960 to October 1962.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Chronic Skin Disorder

On his original claim for VA compensation benefits, received in February 2006, the Veteran noted treatment during service for cysts on the left side of his face and buttocks, indicating that he had residuals of recurring cysts.  

The service treatment records show that the Veteran was treated in December 1961 for a steatoma of the left cheek and an abscess of the left gluteal area.  The treatment records do not reflect the type of treatment that was provided.  The report of the Veteran's separation examination shows a 1.5 inch scar on the left side of his face, but a left gluteal scar and a chronic skin disorder were not found by the examiner.  

The post-service treatment records, dated from April 1998 to June 2003, are silent for any complaints, clinical findings, or diagnosis concerning a chronic skin disorder.  The VA clinic records show that the Veteran was treated for acne in September 2004 and in November 2004.  The examiner in September 2004 noted that the Veteran had been treated for acne once before, in 2001, although VA clinic records do not reflect that treatment.  The Veteran told the September 2004 VA 

examiner that "he [had] always had pimples, but in recent months the condition [had] gotten worse."  The September 2004 examiner described several inflammatory pustules on the Veteran's cheeks and nose, and various hyperpigmented macules and papules and pitted scars overlying patches of slightly erythematous skin.  The diagnosis was acne vulgaris.  

The Veteran underwent a VA compensation examination in October 2007.  The examiner found no cysts on the left side of the Veteran's face and no active acne formations.  The examiner provided a medical opinion that the Veteran's acne disorder was not "caused or aggravated by service as he was treated for acne several years after service."  The Veteran did not report any problems related to the left gluteal abscess during service, and the examiner stated that there was no residual scar.  

Although the VA clinic records reflect treatment for acne on two occasions in 2004, the medical evidence does not show that the Veteran has a current chronic skin disorder manifested by acne.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  Moreover, the medical evidence does not show that the Veteran had acne or a chronic skin disorder during service or until many years after his separation from service.  Significantly, the October 2007 VA examiner opined that any current acne was not due to service since he was first treated for acne several years after service.  

Therefore, the Board finds that the Veteran does not have a chronic skin disorder that is related to his military service.  The Board also finds that service connection is not warranted for residuals of a left gluteal abscess, because the medical evidence shows that there are no current residuals of the abscess that was treated during service.  

Thus, in the absence of competent medical evidence that the Veteran currently has a chronic skin disorder related to his military service, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply, and service connection for a chronic skin disorder is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Foot Disorder

The Veteran has not indicated what specific foot disorder he claims he now has that is due to service.  The service treatment records show that he was treated on several occasions in July and August 1962 for blisters that were confined to the area of the first metatarsal head, bilaterally, which would erupt, then disappear, followed by scaling.  No fungus was seen.  On the last visit, in August 1962, no activity was noted.  At the time of the Veteran's separation examination in September 1962, his feet were reported as normal.  

The post-service VA clinic records note the presence of decubitus ulcers on the heels of both feet in October 2001, but those lesions were attributed to the Veteran's diabetes mellitus, type II.  X-rays of both feet in November 2002 showed mild bilateral pes planus and mild degenerative joint disease.  

At the time of a VA compensation examination in October 2007, the Veteran stated that he "may" have had blisters on his feet 10 or 12 years previously, but he denied any other recurrence.  On examination, the skin of the Veteran's feet was normal.  No blisters were found.  The examiner indicated that the blisters during service had resolved.  

The medical evidence shows that, although the Veteran was treated for blisters on his feet during service, that condition resolved and produced no chronic residuals.  Further, although x-rays in 2002 showed pes planus and degenerative joint disease, those disorders were not present during service or until approximately 40 years after the Veteran's separation from service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran 

failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  To the extent those findings represent arthritis of the feet, the evidence does not show that arthritis was manifest to a compensable degree within one year after the Veteran's separation from service; therefore, service connection cannot be presumed.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Further, there is no competent, credible evidence linking either of those disorders to service, and, as noted, the Veteran himself has not indicated that either of those disorders was present during service or is otherwise due to service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Thus, in the absence of competent medical evidence that the Veteran currently has a bilateral foot disorder related to his military service, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Greater Initial Rating For Left Cheek Scar

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

The current appeal is based on the assignment of an initial disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  

The August 2006 rating decision granted service connection for a left cheek scar as a postoperative residual of resection of a steatoma and assigned a noncompensable rating under the provisions of Diagnostic Code 7800.  

During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective August 30, 2002 and October 23, 2008.  See 67 Fed. Reg. 49596 (July 31, 2002); 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  With regard to the revisions made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.  Accordingly, the Veteran's left cheek scar will not be considered under the revised criteria effective October 23, 2008.  

Under Diagnostic Code 7800, entitlement to compensation is warranted when the veteran possesses at least one of eight disfiguring characteristics as defined in the Rating Schedule.  The eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches 

(39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  

Prior to October 2007, post-service clinic records are silent for any complaints or clinical findings regarding the Veteran's left cheek scar.  The Veteran was afforded a VA compensation examination in October 2007.  The examiner indicated that the residual scar was asymptomatic.  The left cheek scar was described as very faint, hardly visible, without keloid changes, and without inflammation or induration of the skin in the scar or in the area around the scar.  The scar measured 2 centimeters x 0.1 centimeter.  

As the medical evidence shows none of the eight disfiguring characteristics as defined in the Rating Schedule are present in this case, a compensable rating is not warranted for the left cheek scar under the provisions of Diagnostic Code 7800.  The Board has also considered other relevant diagnostic codes, but as the scar is asymptomatic, a compensable evaluation for the Veteran's left cheek scar under other diagnostic codes is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2007).  

Consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  However, there are no identifiable periods of time since the effective date of service connection during which the left cheek scar warranted a different evaluation.  Therefore, staged ratings are inappropriate in this case.  Id.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's 

circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture, throughout all time periods on appeal, was not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's left cheek scar is evaluated pursuant to 38 C.F.R. § 4.118, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  The Veteran's left cheek scar is 2 centimeters x 0.1 centimeter, barely visible, and asymptomatic, without keloid changes, inflammation, or induration of the skin in the scar or in the area around the scar.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's left cheek scar is adequately contemplated by the current noncompensable rating for his service-connected left cheek scar.  Ratings in excess thereof are provided for certain manifestations of the service-connected left cheek scar, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the current noncompensable rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

Accordingly, a compensable evaluation for the Veteran's service-connected left cheek scar is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a chronic skin disorder is denied.  

Service connection for a bilateral foot disorder is denied.  

An initial compensable evaluation for a left cheek scar is denied.  


REMAND

The Veteran has stated that he was hospitalized at Ireland Army Community Hospital, Ft. Knox, Kentucky, for approximately two weeks during service in the fall of 1960 for treatment of pneumonia.  The available service treatment records do not include records of such a hospitalization.  Further, the record does not reflect that the RO has requested those hospital records.  Therefore, a search must be made for records of the claimed hospitalization.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  

Following receipt of the requested records, the Veteran must be scheduled for an examination to obtain a medical opinion regarding the nexus between any current respiratory disorder and service.  The October 2007 VA examiner noted the Veteran's history of pneumonia in service, but did not specifically provide such an opinion.  

Therefore, this case is remanded for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for a respiratory disorder since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  The RO must specifically request the clinical records from the Ireland Army Community Hospital, Ft. Knox, Kentucky, where the Veteran asserts he was hospitalized for pneumonia for approximately two weeks during his military service in the fall of 1960.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the etiology of any respiratory disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made 

available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a respiratory disorder, to include as a residual of pneumonia.  If a respiratory disorder is diagnosed, the examiner must state whether the disorder is related to treatment during military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the Veteran's claim for service connection for a respiratory disorder must be readjudicated.  If the claim 

on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


